                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICHAEL T. SCOTT,                                )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18-cv-1843-JPG
                                                  )
                                                  )
 CAPT. MOUNT,                                     )
 C/O EWING,                                       )
 C/O HAYNES, and                                  )
 TRAVIS ALLEN,                                    )

               Defendants.

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Michael T. Scott brings this action for deprivations of his constitutional rights

pursuant to 42 U.S.C. § 1983. In the Amended Complaint, Plaintiff alleges that while he was a

pretrial detainee at Jefferson County Jail, Defendants interfered with his mail. He asserts claims

against the defendants under the Fourteenth Amendment. Plaintiff’s Complaint was initially

dismissed and judgment entered when Plaintiff failed to follow the Court’s Order (Doc. 16) to

submit a signed Complaint. (Docs. 18 and 19). Plaintiff subsequently asked to vacate the

judgment because he did not receive the Court’s Order until after the deadline to submit his signed

Complaint. (Doc. 22). In addition to his motion, Plaintiff submitted a signed Amended Complaint.

(Doc. 23). The Court granted the motion to vacate. (Doc. 24).

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is


                                                1
legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                          The Complaint

         In his Amended Complaint (Doc. 23), Plaintiff makes the following allegations: On

December 27, 2017, a fellow detainee, Michael Johnson, woke Plaintiff and handed him a piece

of mail. (Doc. 23, p. 6). Johnson informed Plaintiff that he received the mail from C/O Ewing

after C/O Ewing tried unsuccessfully to wake Plaintiff to deliver the mail. (Id.). Plaintiff was

concerned that C/O Ewing delivered Plaintiff’s mail to Johnson because the mail had his name and

personal address on the envelope. (Id.). He put in a number of grievances concerning the delivery

of his mail on December 27, 2017, seeking an explanation as to why C/O Ewing gave his mail to

Johnson. He was not given a satisfactory explanation and submitted another grievance on

December 28, 2017. Also on December 28, he spoke with Capt. Mount, who told Plaintiff that he

would look into the situation. (Id.). He put in another grievance on December 29, 2017 and did

not receive a satisfactory response. No explanation was ever provided as to why C/O Ewing gave

Plaintiff’s mail to Johnson when Plaintiff had not given Johnson permission to receive mail on his

behalf. (Id.).

                                      Preliminary Dismissals


         Although C/O Haynes and Travis Allen are listed as Defendants in the caption of Plaintiff’s

Amended Complaint, Plaintiff fails to include any allegations against them in his statement of

claim.    As he fails to allege that these individuals violated his constitutional rights, the Court

DISMISSES without prejudice C/O Haynes and Travis Allen for failure to state a claim upon




                                                  2
which relief may be granted. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (must

associate specific defendants with specific claims, so defendants are put on notice).

        Similarly, Plaintiff fails to allege that Capt. Mount violated his constitutional rights.

Although Plaintiff alleges in his Amended Complaint that he spoke with Capt. Mount about the

way C/O Ewing delivered his mail, Plaintiff fails to allege that Capt. Mount participated in any

violation of Plaintiff’s rights. As such, Capt. Mount is also DISMISSED without prejudice for

failure to state a claim.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following single count:

        Count 1:          C/O Ewing interfered with Plaintiff’s mail in violation of the
                          Fourteenth Amendment.

        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

in the Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard.1

        Prisoners have protected First Amendment interests in both sending and receiving mail.

Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999). An inmate’s legal mail is entitled to even

greater protections because of the potential for interference with the Fourteenth Amendment right

of access to the courts. Guajardo–Palma v. Martinson, 622 F.3d 801, 802 (7th Cir. 2010).

Regulations or practices which deny a prisoner access to non-legal mail, however, can also

implicate the First Amendment and must be tailored to a legitimate penological interest. Rowe,



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
196 F.3d at 782. A valid claim typically requires “a continuing pattern or repeated occurrences”

of mail interference. Zimmerman v. Tribble, 226 F.3d 568, 572 (7th Cir. 2000). This includes a

prisoner’s claim of ongoing interference with his legal mail. Castillo v. Cook Cnty. Mail Room

Dep't, 990 F.2d 304, 306 (7th Cir. 1993). This also includes a prisoner’s claim that his legal mail

was opened, delayed for an inordinate period of time, and even lost. Antonelli v. Sheahan, 81 F.3d

1422, 1431-32 (7th Cir. 1996). However, isolated incidents of interference with legal mail are

generally insufficient to maintain a claim. Guarjardo-Palma, 622 F.3d at 805-06.

       Here, Plaintiff fails to state a claim for interference with mail. Plaintiff alleges that a single

piece of mail was handed to his fellow detainee Johnson by C/O Ewing rather than handed directly

to Plaintiff. Plaintiff does not allege that this was a piece of legal mail. Instead, Plaintiff merely

expresses concern that Johnson was able to see his personal address and name on the front of the

envelope. There is also no indication that either C/O Ewing or Johnson opened the mail before

handing it to Plaintiff. Even if the envelope did contain legal mail, Plaintiff has only alleged a

single instance where his mail was not handed directly to him. Such an isolated incident does not

amount to a constitutional violation. As such, the Court finds that Plaintiff fails to state a claim

for interference with mail.

                                             Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Amended Complaint is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a “Second Amended Complaint” on or before June

19, 2019. Should Plaintiff fail to file his Second Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.



                                                   4
R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004).    The Court will not accept piecemeal amendments to the First Amended

Complaint. Thus, the Second Amended Complaint must stand on its own, without reference to any

previous pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along

with the Second Amended Complaint. The Second Amended Complaint is subject to review

pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/22/2019

                                                      s/J. Phil Gilbert
                                                      United States District Judge



                                                 5
